Order entered February 17, 2015




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00884-CR

                       RACHEAL MEACHELL MATHEWS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 380-82553-2013

                                                ORDER
        The Court REINSTATES the appeal.

        On January 15, 2015, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. We also ordered the trial court to prepare a certification of

appellant’s right to appeal to file with the findings. On February 11, 2015, we received the

reporter’s record, minus State’s Exhibit nos. 2 and 28. We have not yet received the trial court’s

certification of appellant’s right to appeal.

        Accordingly, we ORDER the trial court to prepare and file with this Court, within TEN

DAYS of the date of this order, a certification of appellant’s right to appeal that accurately

reflects the trial court proceedings. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420 S.W.3d
803 (Tex. Crim. App. 2013).
           We ORDER court reporter LaTresta Ginyard to file, within TEN DAYS of the date of

this order, a supplemental record containing State’s Exhibit nos. 2 and 28. Because the record

was already four months overdue when Ms. Ginyard filed it and it was incomplete, no extensions

will be granted. If the exhibits are not filed within the time specified, we will order that LaTresta

Ginyard not sit as a court reporter until the exhibits are filed in this appeal.

           Appellant’s brief is due within FORTY DAYS of the date of this order.

           We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Benjamin Smith, Presiding Judge, 380th Judicial District Court; LaTresta Ginyard,

court reporter; Andrea Stroh Thompson, Collin County District Clerk; and to counsel for all

parties.


                                                        /s/     ADA BROWN
                                                                JUSTICE